 


109 HCON 228 IH: Supporting the observance of Breast Cancer Awareness Month, and for other purposes.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 228 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Ms. Harris submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Supporting the observance of Breast Cancer Awareness Month, and for other purposes. 
 
 Whereas every 3 minutes a woman is diagnosed with breast cancer;  
 Whereas another 212,000 new cases of breast cancer are expected to be diagnosed in the United States in 2005;  
 Whereas breast cancer is the leading cause of death among women between the ages of 40 and 55;  
 Whereas 1 out of every 8 women who live to the age of 85 will develop breast cancer in her lifetime;  
 Whereas the survival rate of women who have breast cancer is 96 percent when detected in the early stages;  
 Whereas mammograms and monthly breast self-examinations are the key components of early detection;  
Whereas observing a Breast Cancer Awareness Month would provide a special opportunity to offer education on the importance of monthly breast self-examinations and annual mammograms; and 
Whereas it would be appropriate to observe October 2005 as Breast Cancer Awareness Month: Now, therefore, be it   
 
That the Congress— 
(1)supports the observance of Breast Cancer Awareness Month in order to provide a special opportunity to offer education on the importance of monthly breast self-examinations and annual mammograms; 
(2)salutes the more than 2,000,000 breast cancer survivors in the United States and the efforts of victims, volunteers, and professionals who combat breast cancer each day; 
(3)recognizes and applauds the national and community organizations for their work in promoting awareness about breast cancer, providing information, and offering treatment to its sufferers; and 
(4)urges organizations and health practitioners to use this opportunity to promote awareness about breast cancer, to support monthly self-examinations, and to encourage annual mammograms. 
 
